Per Curiam.
gnit by Wright and others against Kortepeter, on a promissory note. Judgment by default.
Two points are made for the reversal of the judgment: First, that process was not served in time; Second, that the judgment was for too much.
The process was served on the 15th of October, 1858, and the term of the Court, at which judgment was rendered, commenced on the 25th of the same month. This was in time, as has been repeatedly decided. Womack v. McAhren, 9 Ind. 6; Blair v. Manson, id. 357.
The judgment is for no more than appeared to be due upon the note.
The judgment below is affirmed, with costs and 10 per cent, damages.